330 S.W.3d 605 (2011)
STATE of Missouri, Respondent,
v.
Javonte Dangelo ROY, Appellant.
No. WD 71781.
Missouri Court of Appeals, Western District.
February 1, 2011.
Ellen H. Flottman, for Appellant.
John M. Reeves, for Respondent.
Before Division Two: KAREN KING MITCHELL, Presiding Judge, JOSEPH M. ELLIS, Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM:
Javonte Roy appeals his conviction for the unlawful use of a weapon, section 571.030, RSMo Cum.Supp.2008, and sentence of fifteen years imprisonment. Roy contends that the trial court abused its discretion in denying him his right to cross-examine a witness regarding her bias in favor of the State. Because a published opinion would have no precedential value, *606 a memorandum has been provided to the parties.
The judgment is affirmed. Rule 30.25(b).